Name: Commission Regulation (EC) No 1486/2004 of 20 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Farinheira de Estremoz e Borba, Domfront, Kiwi Latina, Valle del Belice and Noix du PÃ ©rigord)
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  plant product;  agricultural structures and production;  marketing;  processed agricultural produce;  consumption;  Europe
 Date Published: nan

 21.8.2004 EN Official Journal of the European Union L 273/9 COMMISSION REGULATION (EC) No 1486/2004 of 20 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Farinheira de Estremoz e Borba, Domfront, Kiwi Latina, Valle del Belice and Noix du PÃ ©rigord) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Portugal has sent the Commission an application for registration of the name Farinheira de Estremoz e Borba as a geographical indication, Italy has send the Commission an application for registration of the name Kiwi Latina as a geographical indication and an application for registration of the name Valle del Belice as a designation of origin, and France has sent the Commission an application for registration of the names Domfront and Noix du PÃ ©rigord as designations of origin. (2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union (2) of the names listed in the Annex to this Regulation. (4) As a result, these five names may be entered in the Register of protected designations of origin and protected geographical indications and therefore be protected throughout the Community as geographical indications or designations of origin. (5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3), HAS ADOPTED THIS REGULATION: Article 1 The five names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as protected geographical indications (PGI) or protected designations of origin (PDO) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ C 168, 13.7.2002, p. 10 (Farinheira de Estremoz e Borba). OJ C 261, 30.10.2003, p. 6 (Domfront). OJ C 262, 31.10.2003, p. 7 (Kiwi Latina). OJ C 277, 18.11.2003, p. 9 (Valle del Belice). OJ C 277, 18.11.2003, p. 12 (Noix du PÃ ©rigord). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1258/2004 (OJ L 239, 9.7.2004, p. 5). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTION Meat products (cooked, salted, smoked, etc.) PORTUGAL Farinheira de Estremoz e Borba (PGI) Other Annex I products (spices, etc.) FRANCE Domfront (PDO) Oils and fats (butter, margarine, oils, etc.) ITALY Valle del Belice (PDO) Fruit, vegetables and cereals, fresh or processed ITALY Kiwi Latina (PGI) FRANCE Noix du PÃ ©rigord (PDO)